 
 
I 
108th CONGRESS
2d Session
H. R. 5137 
IN THE HOUSE OF REPRESENTATIVES 
 
September 23, 2004 
Mr. Abercrombie (for himself, Mr. Evans, and Mr. Filner) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to revise the eligibility criteria for presumption of service-connection of certain diseases and disabilities for veterans exposed to ionizing radiation during military service. 
 
 
1.Eligibility criteria for presumption of service-connection resulting from exposure to ionizing radiation due to open-air nuclear testingSection 1112(c) of title 38, United States Code, is amended—
(1)in paragraph (3)(B)(i), by inserting before the period at the end the following: or exposure to ionzing radiation due to residual contamination resulting from such a detonation; and
(2)by adding at the end the following new paragraph:

(4)For purposes of paragraph (3)(B)(i), onsite participation by any individual in a test involving the atmospheric detonation of a nuclear device and any exposure to ionzing radiation due to residual contamination resulting from such a detonation shall be determined without regard to whether any particular level of radiation exposure was measured for that individual.. 
 
